DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The recitation “visibly distinct” in both independent claims 1 and 29 is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170088984 (Stewart).

Regarding claims 1 and 29, ‘984 discloses: A woven terry fabric article and inherently a method of weaving the woven terry fabric article (10, figs. 1-4) and comprising:
10) including a first end (20) and a second end (22), wherein the first and second ends are opposite one another (fig. 1),
a first side edge (16) and a second side edge (18), wherein the first and second side edges are opposite one another and generally perpendicular to the first and second opposite ends (figs. 1 and 2), and
a first terry zone (40, on the left edge in figs. 3 and 4) having a pile with a first pile height (h);
a second terry zone (40, on the right edge in figs. 3 and 4) having a pile with a second pile height (h), which may be the same as or different from the first pile height (fig. 4), and wherein the first and/or second terry zone extends between the first edge and the second edge of the body (fig. 3);
a first faux dobby zone intermediate to the first and second terry zones, the first faux dobby zone having a pile with one or more heights that are visibly distinct from the pile heights of the first and second terry zones (any of 42, 44, 46, 48 or all of sections 42, 44, 44, 46, 48, either singly or as a combined section or sections can be considered to be a first faux dobby zone as they all have ‘visibly distinct’, measurable different pile heights than the ‘first’ and ‘second’ terry zones), wherein the first faux dobby zone extends between the first edge and the second edge of the body (figs. 3 and 4), and
wherein the pile of the first terry zone, second terry zone, and first faux dobby zone is formed by a singular yarn type that is the same and continuous throughout the length of the body of the woven terry fabric article (‘984 states explicitly: “the ground fill and ground warp may be selected of appropriate materials and the pile warp may be selected of the same or different materials [par. 28, detailed description]”).
The above citations disclose all of claims 1 and 29 absent the requirement “wherein the number of picks per centimeter in the fill of the first faux dobby zone is no more than 200% the number of picks per centimeter in the fill of the first terry zone and the second terry zone”.
However, ‘984 explicitly teaches, “The number of pick insertions and corresponding loops per zone may be adjusted as necessary to result in zones having the desired widths as discussed above (par. 30, detailed description).”
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the number of pick insertions per zone, equivalent to picks per cm in the fill, as necessary to result in zones having the desired widths of the zones on the fabric.
Regarding claims 2 and 3, figure 4 shows one embodiment in which the different pile heights in the ‘faux dobby zones any of 42, 44, 46, 48 or all of sections 42, 44, 44, 46, 48, either singly or as a combined section or sections’ all being larger than first and second terry zones (40 right and left).
However, ‘984 clearly and explicitly teaches, “the terry fabric 10 illustrated in FIG. 1 is woven with a plurality of zones extending across the fabric wherein the pile height in each zone is slightly higher or lower than the pile height in an adjacent zone (par. 13, detailed description).” and further teaches, “It is further contemplated that the pile heights in adjacent zones may not necessarily increase from one zone to the next across a plurality of zones. In other words, the pile heights across a plurality of zones may alternate between lower pile heights and higher pile heights (par. 24).”
	‘984 also teaches, “The resulting towel 30 has the further benefit of requiring less material to manufacture as less yarn will be needed to weave the fabric for the towel 30 due to the lower average pile heights. Further, the lower average pile heights will decrease the weight of the towels 30 which will decrease the resources necessary for laundering the towels 30. This has environmental consequences as less soap and water will be necessary to wash the towels 30 and less energy will be needed to dry the towels 30. This is especially helpful in institutional settings wherein laundering is paid based on the weight of the laundered items. The significant weight reductions in the towel will result in significant savings for institutional users of the towel 30, such as hotels and hospitals, which launder large quantities of towels 30 every day. Thus, the resulting towel 30 provides the same user benefits as heavier towels while reducing the resources required to manufacture and launder the towel 30 (par. 31, detailed description).”.
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the difference of pile heights between first terry, second terry and faux dobby zones so as to result in a fabric that uses less resources to produce the towels; less soap/water/energy to dry the towels; and less weight cost of towel to be laundered.

Further addressing claim 4, ‘984 does clearly teach, “The number of pick insertions and corresponding loops per zone may be adjusted as necessary to result in zones having the desired widths as discussed above (par. 30, detailed description).”
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the number of pick insertions per zone, equivalent to picks per cm in the fill, as necessary to result in zones having the desired widths of the zones on the fabric.
Regarding claim 5, ‘984 fully discloses the first terry zone is adjacent the first end of the body (fig. 3).
 	Regarding claims 6 and 7, ‘984 fully discloses the height of the pile in the first terry zone is equal to and within 10% the height of the pile in the second terry zone (fig. 3; 40 right and left both have height h).
	Claim 8 is simply the duplication of verbatim limitations already disclosed/taught above with regards to first terry, second terry and first faux dobby zones. Also ‘984 clearly teaches optional end sections 36, 38, 36’ and 38’ having pile heights equal to; greater than or less than the pile heights of any of zones 42, 44, 46, 48, 46’ 44’, 42’.   
	With respect to mere duplication of parts, the MPEP is clear:
Duplication of Parts 
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”
As no unexpected results are shown by the addition of duplicated verbatim limitations to the fabric claimed it would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify the fabric taught to further include duplicate sections/zones of verbatim scope to the fabric as ‘984 has already taught a first terry zone (40, on the left edge in figs. 3 and 4) having a pile with a first pile height (h);
a second terry zone (40, on the right edge in figs. 3 and 4) having a pile with a second pile height (h), which may be the same as or different from the first pile height (fig. 4), and wherein the first and/or second terry zone extends between the first edge and the second edge of the body (fig. 3); and
a first faux dobby zone intermediate to the first and second terry zones, the first faux dobby zone having a pile with one or more heights that are visibly distinct from the pile heights of the first and second terry zones (any of 42, 44, 46, 48 or all of sections 42, 44, 44, 46, 48, either singly or as a combined section or sections can be considered to be a first faux dobby zone as they all have ‘visibly distinct’, measurable different pile heights than the ‘first’ and ‘second’ terry zones), wherein the first faux dobby zone extends between the first edge and the second edge of the body (figs. 3 and 4).
Further, ‘984 clearly and explicitly teaches, “the terry fabric 10 illustrated in FIG. 1 is woven with a plurality of zones extending across the fabric wherein the pile height in each zone is slightly higher or lower than the pile height in an adjacent zone (par. 13, detailed description).” and further teaches, “It is further contemplated that the pile heights in adjacent zones may not necessarily increase from one zone to the next across a plurality of zones. In other words, the pile heights across a plurality of zones may alternate between lower pile heights and higher pile heights (par. 24).”
	‘984 also teaches, “The resulting towel 30 has the further benefit of requiring less material to manufacture as less yarn will be needed to weave the fabric for the towel 30 due to the lower average pile heights. Further, the lower average pile heights will decrease the weight of the towels 30 which will decrease the resources necessary for laundering the towels 30. This has environmental consequences as less soap and water will be necessary to wash the towels 30 and less energy will be needed to dry the towels 30. This is especially helpful in institutional settings wherein laundering is paid based on the weight of the laundered items. The significant weight reductions in the towel will result in significant savings for institutional users of the towel 30, such as hotels and hospitals, which launder large quantities of towels 30 every day. Thus, the resulting towel 30 provides the same user benefits as heavier towels while reducing the resources required to manufacture and launder the towel 30 (par. 31, detailed description).”.
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the difference of pile heights between terry and faux dobby zones so as to result in a fabric that uses less resources to produce the towels; less soap/water/energy to dry the towels; and less weight cost of towel to be laundered.
Regarding claims 9 and 10, figure 4 shows one embodiment in which the different pile heights in the ‘faux dobby zones any of 42, 44, 46, 48 or all of sections 42, 44, 44, 46, 48, either singly or as a combined section or sections’ all being larger than first and second terry zones (40 right and left).
However, ‘984 clearly and explicitly teaches, “the terry fabric 10 illustrated in FIG. 1 is woven with a plurality of zones extending across the fabric wherein the pile height in each zone is slightly higher or lower than the pile height in an adjacent zone (par. 13, detailed description).” and further teaches, “It is further contemplated that the pile heights in adjacent zones may not necessarily increase from one zone to the next across a plurality of zones. In other words, the pile heights across a plurality of zones may alternate between lower pile heights and higher pile heights (par. 24).”
	‘984 also teaches, “The resulting towel 30 has the further benefit of requiring less material to manufacture as less yarn will be needed to weave the fabric for the towel 30 due to the lower average pile heights. Further, the lower average pile heights will decrease the weight of the towels 30 which will decrease the resources necessary for laundering the towels 30. This has environmental consequences as less soap and water will be necessary to wash the towels 30 and less energy will be needed to dry the towels 30. This is especially helpful in institutional settings wherein laundering is paid based on the weight of the laundered items. The significant weight reductions in the towel will result in significant savings for institutional users of the towel 30, such as hotels and hospitals, which launder large quantities of towels 30 every day. Thus, the resulting towel 30 provides the same user benefits as heavier towels while reducing the resources required to manufacture and launder the towel 30 (par. 31, detailed description).”.
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the difference of pile heights between terry and faux dobby zones so as to result in a fabric that uses less resources to produce the towels; less soap/water/energy to dry the towels; and less weight cost of towel to be laundered.
Regarding claim 11, ‘984 does not teach any variation of picks per cm in the fill direction between first terry, second terry and faux dobby zones.  So arguably, claim 11 is fully disclosed.  
Further addressing claim 11, ‘984 does clearly teach, “The number of pick insertions and corresponding loops per zone may be adjusted as necessary to result in zones having the desired widths as discussed above (par. 30, detailed description).”
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the number of pick insertions per zone, equivalent to picks 
Claim 12 is verbatim in scope to claim 5, and as stated above ‘984 fully discloses the first terry zone is adjacent the first end of the body (fig. 3).
Claim 12 is merely a duplication of claim 5.  The MPEP is clear:
Duplication of Parts 
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”
As no unexpected results are shown by the addition of duplicated verbatim limitations to the fabric claimed it would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify the fabric taught to further include duplicate sections/zones of verbatim scope to the fabric as ‘984 has already taught a first terry zone (40, on/adjacent the left edge in figs. 3 and 4) having a pile with a first pile height (h);
a second terry zone (40, on the right edge in figs. 3 and 4) having a pile with a second pile height (h), which may be the same as or different from the first pile height fig. 4), and wherein the first and/or second terry zone extends between the first edge and the second edge of the body (fig. 3); and
a first faux dobby zone intermediate to the first and second terry zones, the first faux dobby zone having a pile with one or more heights that are visibly distinct from the pile heights of the first and second terry zones (any of 42, 44, 46, 48 or all of sections 42, 44, 44, 46, 48, either singly or as a combined section or sections can be considered to be a first faux dobby zone as they all have ‘visibly distinct’, measurable different pile heights than the ‘first’ and ‘second’ terry zones), wherein the first faux dobby zone extends between the first edge and the second edge of the body (figs. 3 and 4).
Further, ‘984 clearly and explicitly teaches, “the terry fabric 10 illustrated in FIG. 1 is woven with a plurality of zones extending across the fabric wherein the pile height in each zone is slightly higher or lower than the pile height in an adjacent zone (par. 13, detailed description).” and further teaches, “It is further contemplated that the pile heights in adjacent zones may not necessarily increase from one zone to the next across a plurality of zones. In other words, the pile heights across a plurality of zones may alternate between lower pile heights and higher pile heights (par. 24).”
	‘984 also teaches, “The resulting towel 30 has the further benefit of requiring less material to manufacture as less yarn will be needed to weave the fabric for the towel 30 due to the lower average pile heights. Further, the lower average pile heights will decrease the weight of the towels 30 which will decrease the resources necessary for laundering the towels 30. This has environmental consequences as less soap and water will be necessary to wash the towels 30 and less energy will be needed to dry the towels 30. This is especially helpful in institutional settings wherein laundering is paid based on the weight of the laundered items. The significant weight reductions in the towel will result in significant savings for institutional users of the towel 30, such as hotels and hospitals, which launder large quantities of towels 30 every day. Thus, the resulting towel 30 provides the same user benefits as heavier towels while reducing the resources required to manufacture and launder the towel 30 (par. 31, detailed description).”.
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the difference of pile heights between terry and faux dobby zones so as to result in a fabric that uses less resources to produce the towels; less soap/water/energy to dry the towels; and less weight cost of towel to be laundered.
Regarding claims 13 and 14, these limitations are verbatim to the limitations of recited and addressed as above in claim 1.
The MPEP is clear:
Duplication of Parts 
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of 
As no unexpected results are shown by the addition of duplicated verbatim limitations to the fabric claimed it would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify the fabric taught to further include duplicate sections/zones of verbatim scope to the fabric as ‘984 has already taught a first terry zone (40, on/adjacent the left edge in figs. 3 and 4) having a pile with a first pile height (h);
a second terry zone (40, on the right edge in figs. 3 and 4) having a pile with a second pile height (h), which may be the same as or different from the first pile height (fig. 4), and wherein the first and/or second terry zone extends between the first edge and the second edge of the body (fig. 3); and
a first faux dobby zone intermediate to the first and second terry zones, the first faux dobby zone having a pile with one or more heights that are visibly distinct from the pile heights of the first and second terry zones (any of 42, 44, 46, 48 or all of sections 42, 44, 44, 46, 48, either singly or as a combined section or sections can be considered to be a first faux dobby zone as they all have ‘visibly distinct’, measurable different pile heights than the ‘first’ and ‘second’ terry zones), wherein the first faux dobby zone extends between the first edge and the second edge of the body (figs. 3 and 4).
Further, ‘984 clearly and explicitly teaches, “the terry fabric 10 illustrated in FIG. 1 is woven with a plurality of zones extending across the fabric wherein the pile height in each zone is slightly higher or lower than the pile height in an adjacent zone (par. 13, detailed description).” and further teaches, “It is further contemplated that the pile heights in adjacent zones may not necessarily increase from one zone to the next across a plurality of zones. In other words, the pile heights across a plurality of zones may alternate between lower pile heights and higher pile heights (par. 24).”
	‘984 also teaches, “The resulting towel 30 has the further benefit of requiring less material to manufacture as less yarn will be needed to weave the fabric for the towel 30 due to the lower average pile heights. Further, the lower average pile heights will decrease the weight of the towels 30 which will decrease the resources necessary for laundering the towels 30. This has environmental consequences as less soap and water will be necessary to wash the towels 30 and less energy will be needed to dry the towels 30. This is especially helpful in institutional settings wherein laundering is paid based on the weight of the laundered items. The significant weight reductions in the towel will result in significant savings for institutional users of the towel 30, such as hotels and hospitals, which launder large quantities of towels 30 every day. Thus, the resulting towel 30 provides the same user benefits as heavier towels while reducing the resources required to manufacture and launder the towel 30 (par. 31, detailed description).”.
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the difference of pile heights between terry and faux dobby 
Regarding claims 15 and 16, they are verbatim in scope to claims 6 and 7 and simply duplicate those limitations, ‘984 fully discloses the height of the pile in the first terry zone is equal to and within 10% the height of the pile in the second terry zone (fig. 3; 40 right and left both have height h).
The MPEP is clear:
Duplication of Parts 
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”
As no unexpected results are shown by the addition of duplicated verbatim limitations to the fabric claimed it would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify the fabric taught to further include duplicate sections/zones of verbatim scope to the fabric as ‘984 has already taught a first terry zone (40, on/adjacent the left edge in figs. 3 and 4) having a pile with a first pile height (h);
40, on the right edge in figs. 3 and 4) having a pile with a second pile height (h), which may be the same as or different from the first pile height (fig. 4), and wherein the first and/or second terry zone extends between the first edge and the second edge of the body (fig. 3); and
a first faux dobby zone intermediate to the first and second terry zones, the first faux dobby zone having a pile with one or more heights that are visibly distinct from the pile heights of the first and second terry zones (any of 42, 44, 46, 48 or all of sections 42, 44, 44, 46, 48, either singly or as a combined section or sections can be considered to be a first faux dobby zone as they all have ‘visibly distinct’, measurable different pile heights than the ‘first’ and ‘second’ terry zones), wherein the first faux dobby zone extends between the first edge and the second edge of the body (figs. 3 and 4).
Further, ‘984 clearly and explicitly teaches, “the terry fabric 10 illustrated in FIG. 1 is woven with a plurality of zones extending across the fabric wherein the pile height in each zone is slightly higher or lower than the pile height in an adjacent zone (par. 13, detailed description).” and further teaches, “It is further contemplated that the pile heights in adjacent zones may not necessarily increase from one zone to the next across a plurality of zones. In other words, the pile heights across a plurality of zones may alternate between lower pile heights and higher pile heights (par. 24).”
	‘984 also teaches, “The resulting towel 30 has the further benefit of requiring less material to manufacture as less yarn will be needed to weave the fabric for the towel 30 due to the lower average pile heights. Further, the lower average pile heights will decrease the weight of the towels 30 which will decrease the resources necessary for laundering the towels 30. This has environmental consequences as less soap and water will be necessary to wash the towels 30 and less energy will be needed to dry the towels 30. This is especially helpful in institutional settings wherein laundering is paid based on the weight of the laundered items. The significant weight reductions in the towel will result in significant savings for institutional users of the towel 30, such as hotels and hospitals, which launder large quantities of towels 30 every day. Thus, the resulting towel 30 provides the same user benefits as heavier towels while reducing the resources required to manufacture and launder the towel 30 (par. 31, detailed description).”.
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the difference of pile heights between terry and faux dobby zones so as to result in a fabric that uses less resources to produce the towels; less soap/water/energy to dry the towels; and less weight cost of towel to be laundered.
Regarding claim 17, additional optional zones, 36’ and 38’ continuous to the first and second terry zones are fully disclosed by ‘984 and pile heights of optional zones 36’ and 38’ are taught as equal to, greater than or less than any of zones 42, 44, 46, 48, 46’, 44’, and 42’.
Regarding claim 18, ‘984 discloses in figure 4 dobby zones 42, 44, 46, 48, 46’, 44’, and 42’ of varying heights that do inherently form a pattern as claimed.
Regarding claims 19 and 20, ‘984 does not teach claimed pile height variations.  However, ‘984 clearly and explicitly teaches, “the terry fabric 10 illustrated in FIG. 1 is woven with a plurality of zones extending across the fabric wherein the pile height in each zone is slightly higher or lower than the pile height in an adjacent zone (par. 13, detailed description).” and further teaches, “It is further contemplated that the pile heights in adjacent zones may not necessarily increase from one zone to the next across a plurality of zones. In other words, the pile heights across a plurality of zones may alternate between lower pile heights and higher pile heights (par. 24).”
	‘984 also teaches, “The resulting towel 30 has the further benefit of requiring less material to manufacture as less yarn will be needed to weave the fabric for the towel 30 due to the lower average pile heights. Further, the lower average pile heights will decrease the weight of the towels 30 which will decrease the resources necessary for laundering the towels 30. This has environmental consequences as less soap and water will be necessary to wash the towels 30 and less energy will be needed to dry the towels 30. This is especially helpful in institutional settings wherein laundering is paid based on the weight of the laundered items. The significant weight reductions in the towel will result in significant savings for institutional users of the towel 30, such as hotels and hospitals, which launder large quantities of towels 30 every day. Thus, the resulting towel 30 provides the same user benefits as heavier towels while reducing the resources required to manufacture and launder the towel 30 (par. 31, detailed description).”.
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the difference of pile heights between any terry and faux 
Regarding claims 21-24, the terry fabric disclosed can function as a bath mat, wash cloth, towel (bath, hand or dish); disclosing intended use limitations in claims 21-24.
Regarding claims 25-28, ‘984 does not explicitly teach claimed pile height variations and parameters.
However, ‘984 clearly and explicitly teaches, “the terry fabric 10 illustrated in FIG. 1 is woven with a plurality of zones extending across the fabric wherein the pile height in each zone is slightly higher or lower than the pile height in an adjacent zone (par. 13, detailed description).” and further teaches, “It is further contemplated that the pile heights in adjacent zones may not necessarily increase from one zone to the next across a plurality of zones. In other words, the pile heights across a plurality of zones may alternate between lower pile heights and higher pile heights (par. 24).”
	‘984 also teaches, “The resulting towel 30 has the further benefit of requiring less material to manufacture as less yarn will be needed to weave the fabric for the towel 30 due to the lower average pile heights. Further, the lower average pile heights will decrease the weight of the towels 30 which will decrease the resources necessary for laundering the towels 30. This has environmental consequences as less soap and water will be necessary to wash the towels 30 and less energy will be needed to dry the towels 30. This is especially helpful in institutional settings wherein laundering is paid based on the weight of the laundered items. The significant weight reductions in the towel will result in significant savings for institutional users of the towel 30, such as hotels and hospitals, which launder large quantities of towels 30 every day. Thus, the resulting towel 30 provides the same user benefits as heavier towels while reducing the resources required to manufacture and launder the towel 30 (par. 31, detailed description).”.
Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the difference of pile heights between first terry, second terry, third terry, fourth terry and first and second faux dobby zones so as to result in a fabric that uses less resources to produce the towels; less soap/water/energy to dry the towels; and less weight cost of towel to be laundered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various terry fabrics have been attached to establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/           Primary Examiner, Art Unit 3732